Citation Nr: 0732936	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.

2.  Entitlement to an effective date earlier than March 30, 
2004, for the grant of service connection for migraine 
headaches.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the veteran's claim for service connection and awarded a 30 
percent disability rating for migraine headaches, effective 
March 30, 2004, and denied an increased rating for a right 
knee disability.  In a February 2005 statement of the case, 
the RO denied entitlement to an effective date earlier than 
March 30, 2004, for the grant of service connection for 
migraine headaches.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
subjective complaints of pain, instability, stiffness, 
locking, grinding, and swelling, and objective findings of 
extension to 0 degrees, flexion limited at most to 130 
degrees, crepitation, tenderness to palpation, and no more 
than moderate instability.  There is no clinical evidence of 
ankylosis, dislocation, locking, or effusion.

2.  The veteran's initial claim for service connection for 
migraine headaches was filed at the RO on July 12, 2002.  
This claim was denied in a January 2003 rating decision.  The 
veteran did not appeal this decision, and it became final.  

3.  The veteran filed to reopen his previously denied claim 
for service connection for migraine headaches on March 30, 
2004, more than one year after his separation from service.  
Service connection subsequently was granted, effective March 
30, 2004.

4.  There was no informal or formal claim, or written intent 
to file a claim for service connection for migraine headaches 
dated after the January 2003 denial and prior to the March 
30, 2004, claim.

5.  The veteran has not raised a claim of entitlement to 
revision of the January 2003 denial of service connection 
based upon clear and unmistakable error (CUE).




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2007).

2.  The requirements for an effective date earlier than March 
30, 2004, for the award of service connection for migraine 
headaches have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2007).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2007), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2007).  For the 
purpose of rating disability from arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis). 

Under the provisions of DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  

The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate rating must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's right knee disability has been rated 20 percent 
disabling under DC 5299-5257 since January 1993.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen. 38 C.F.R. § 4.27 
(2007).  

At the time the veteran was initially granted service 
connection in April 1986, the RO determined that there was no 
diagnostic code in the Rating Schedule that exactly matched 
the veteran's disability.  The RO therefore assigned DC 5299 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99."  
The RO determined that the most closely analogous diagnostic 
code was 38 C.F.R. § 4.71a, DC 5257, which pertains to 
subluxation or lateral instability.  Diagnostic Codes 5260, 
which contemplates limitation of flexion of the leg, and 
5261, which contemplates limitation of extension of the leg, 
are also applicable in this instance.  38 C.F.R. § 4.71a, DCs 
5260, 5261 (2007).

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5003 (degenerative arthritis), 5010 
(traumatic arthritis), 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions.  

Specifically, no treatment record, or any report of VA 
examination demonstrates any objective finding of dislocation 
or locking of the right knee.  Similarly, ankylosis of the 
right knee has not been demonstrated.  On X-ray examination 
in March 2004, the veteran was found to have an 
intraarticular loose body located at the anterolateral knee 
joint compartment, but no evidence of arthritis.  

Further, while the veteran has undergone surgery for repair 
of a meniscal tear, DC 5259 (symptomatic removal of semilunar 
cartilage) cannot serve as a basis for an increased rating 
because the veteran is already in receipt of a disability 
rating in excess of that provided for by DC 5259.  Similarly, 
while the veteran has complained of episodes of locking, 
because the maximum rating provided by DC 5258 (dislocation 
of semilunar cartilage), is 20 percent, and the veteran is 
already in receipt of a 20 percent disability rating for his 
right knee disability, DC 5258 also cannot serve as a basis 
for an increased rating in this case. 

Next, the rating criteria for DC 5257 (other impairment of 
the knee) are as follows: a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257.  In this case, there are no 
treatment records pertaining to the right knee dated since 
March 2003, one year prior to the date the veteran filed his 
claim for an increased rating.  There is thus no evidence of 
treatment demonstrating objective findings of instability.  

On VA examination in June 2004, the veteran complained of 
right knee pain and frequent sensations of instability in his 
right knee.  On physical examination, however, all ligaments 
were found to be stable.  On VA examination in June 2005, the 
veteran again complained of a painful right knee with 
frequent episodes of instability.  

On physical examination, the veteran's anterior-posterior 
cruciate ligament was found to be stable.  Similarly, the 
medial and lateral collateral ligaments were found to be 
stable; however, the McMurray's test was positive.  In order 
to warrant a higher rating, "severe" instability must be 
shown.  Based upon the absence of outpatient treatment for 
the right knee and stability testing of the right knee 
ligaments on VA examinations in June 2004 and June 2005, 
which found instability only on a single test, the disability 
level of the right knee cannot be said to be more than 
moderate, consistent with a 20 percent rating.  Accordingly, 
the evidence does not support a rating in excess of 20 
percent under this diagnostic code.

Next, DC 5260 contemplates limitation of leg flexion.  Under 
DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261 (limitation of extension of the leg), a zero 
percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.  

On VA examination in June 2004, the veteran complained of 
right knee pain that had worsened.  Range of motion of the 
right knee was from 0 degrees extension to 130 degrees 
flexion, with pain at the end flexion.  There was no 
additional functional limitation with repetitive movement.  
On examination in June 2005, range of motion of the right 
knee was from 0 degrees extension, with pain in the last 20 
degrees, to 140 degrees flexion, with pain from 90 degrees to 
140 degrees flexion.  There was no additional functional 
limitation with repetitive movement.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's right knee had full 
extension, or extension to 0 degrees.  Extension to 0 degrees 
warrants a noncompensable evaluation and a higher evaluation 
is not warranted under DC 5261.  Similarly, the evidence does 
not support a higher rating under DC 5260.  The flexion of 
the veteran's right knee would have to be limited to 15 
degrees in order to warrant an increased rating of 30 
percent.  Flexion to 130 degrees, as demonstrated on the June 
2004 VA examination does not warrant a rating higher than 20 
percent under DC 5260.

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of DC 5260 or DC 5261.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On VA examination in June 2004 and 
June 2005, the examiners stated that the veteran's range of 
motion was not limited by pain, fatigue, weakness, or lack of 
endurance, with repetitive movement.  

In addition, the Board has considered the veteran's 
statements regarding the level of disability of his right 
knee.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

The Board has carefully weighed the evidence of record, the 
veteran's statements, the treatment records, and the VA 
examination reports, and places greater probative weight on 
the objective evidence rather than the veteran's subjective 
statements of a worsening disability. 

Moreover, even if the veteran does experience occasional 
flare-up of his right knee disability, the Board finds it 
unlikely, and there is no evidence which suggests, that, on 
repetitive use, the right knee would be restricted by pain or 
other factors to only 15 degrees flexion or 20 degrees 
extension.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the right knee is 
limited in motion to 20 degrees extension or 15 degrees 
flexion, and thus the requirements for an increased rating 
are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right knee disability warrants no more than the 
current 20 percent rating under any relevant diagnostic code.  

Earlier Effective Date 

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2007).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. App. 413, 421 
(1999).

The veteran filed a claim to reopen his previously denied 
claim for service connection for migraine headaches on March 
30, 2004, more than one year after his separation from active 
service in January 1993.  Where a claim has been filed more 
than one year after the date of separation from service, the 
effective date of service connection is the date of the 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b).  

Significantly, the veteran's original claim for service 
connection was denied in a January 2003 rating decision.  He 
did not appeal this decision, and has not alleged CUE with 
respect to this rating.  The January 2003 decision is 
therefore final.  The first diagnosis of migraine headaches 
of record is dated on VA examination in June 2004.  Thus, the 
later date is the date the evidence demonstrates that 
entitlement existed.  In this case, however, service 
connection has been established as of March 30, 2004, the 
date the claim for service connection was received.  

With regard to whether informal or formal claims, or written 
intent to file an application to reopen his previously denied 
claim for service connection for migraine headaches was filed 
after the January 2003 denial and prior to the March 30, 
2004, application to reopen, the Board finds no evidence of 
there being such a claim.  

The evidence from the veteran during that time period 
includes two statements regarding Declaration of Status of 
Dependents, and court documents associated with a divorce.  
The first evidence of an intention to reopen his previously 
denied claim after the January 2003 denial was received in 
March 2004.

Subsequent to the January 2003 decision denying claim for 
service connection, it was not until March 30, 2004, that the 
veteran submitted a statement again alleging entitlement to 
service connection for migraine headaches.  Thus, in this 
case, the only cognizable date that could serve as a basis 
for the award of service connection is the date of receipt of 
the veteran's application to reopen his claim for service 
connection on March 30, 2004.  There is no legal entitlement 
to an earlier effective date for migraine headaches.  

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In April 2004, prior to the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claim.  He was informed that VA would attempt to obtain 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

In addition, although the claim for migraine headaches was 
subsequently granted and the veteran disagreed with the 
effective date of service connection, the issue of the 
effective date assigned is a "downstream" issue.  Once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, the VCAA does not 
require VA to provide new notice under § 5103 so long as it 
addresses the new issue in an SOC, and provided that it gave 
a § 5103 notice in conjunction with the initial claim.  See 
VAOPGCPREC 8-03.  

As noted above, an initial VCAA notice was provided to the 
veteran in April 2004, in conjunction with his claim for 
service connection for migraine headaches and prior to the 
October 2004 rating decision that granted service connection.  
The veteran appealed the effective date assigned, and his 
disagreement with the effective date assigned is a 
"downstream" issue.  For this reason as well, further VCAA 
notice is not required.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).

In this appeal, the veteran was, in any event, given notice 
of what type of information and evidence he needed to submit 
to substantiate his claim for an effective date by letter 
dated in March 2006.  He was informed that the date of a 
claim would be based upon several factors (when the claim was 
received, when the evidence showed a level of disability), 
and when payment would start.  He was notified that if he had 
any information or evidence that he had not previously 
provided that he should inform VA or provide that evidence.  
Moreover, the veteran was given examples of the type of 
information needed to determine an effective date and 
provided with a contact address.  That is, the veteran has 
had a "meaningful opportunity to participate effectively in 
the processing of [his] claims."  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir 2006).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Next, specific VA medical opinions pertinent to 
the issue of entitlement to an increased rating for a right 
knee disability were obtained in June 2004 and June 2005.  

With respect to the claim for an earlier effective date, the 
issue is considered on the basis of the evidence of record at 
the time and a VA examination is not germane.  Therefore, the 
available records and medical evidence have been obtained in 
order to made adequate determinations as to the claim for an 
increased rating.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

A disability rating in excess of 20 percent for a right knee 
disability is denied.

An effective date earlier than March 30, 2004, for the grant 
of service connection for migraine headaches is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


